UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8381


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RICKY GEE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:03-cr-00394-JRS-11)


Submitted:    April 29, 2009                  Decided:   July 2, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Gee, Appellant Pro Se.     Richard Daniel Cooke, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricky Gee appeals the district court’s order granting

in part his motion for sentence modification under 18 U.S.C.

§ 3582(c)(2) (2006).          We have reviewed the record and find no

reversible error.       Accordingly, we grant the Government’s motion

to   seal   its   informal    response       brief   and   affirm    the   district

court’s order.        United States v. Gee, No. 3:03-cr-00394-JRS-11

(E.D.   Va.    Oct.   14,    2008).      We    dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                         2